Title: From George Washington to the Cabinet, 12 June 1793
From: Washington, George
To: Cabinet



Gentlemen,
 [Philadelphia] ⟨June 12th 1793.⟩

As you are about to meet on other business, it is my desire that you would take the enclosed application into consideration. It is not my wish, on one hand, to throw unnecessary obstacles in the way of gratifying the wishes of the applicants. On the other it is incumbent on me to proceed with regularity. Would not the granting a Patent then, which I believe is always the concluding act, & predicated on the Survey (as an essential document) have too much the appearance of placing the Cart before the Horse. And does not the Law enjoin something on the Attorney General of the U. States previous to the signature of the President? What can be done with propriety I am willing to do. More I ought not to do.

Go: Washington

